

117 HR 3038 IH: Airline Pilots Retirement Security Act
U.S. House of Representatives
2021-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3038IN THE HOUSE OF REPRESENTATIVESMay 7, 2021Mr. Ferguson (for himself and Mr. Smith of Nebraska) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code to authorize an employee subject to a federally mandated retirement age, in the three years prior to and including such retirement age, to make additional contributions toward a qualified employer plan, and for other purposes.1.Short titleThis Act may be cited as the Airline Pilots Retirement Security Act. 2.Catch-up contributions(a)In generalSection 414(v) of the Internal Revenue Code of 1986 is amended—(1)in paragraph (2)(A), by striking A plan and inserting Except as provided in subparagraph (E), and(2)by adding at the end the following new subparagraph: (E)Catch up contributions for individuals within of federally mandated retirement ageFor each of the 3 taxable years of employment of an employee subject to a federally mandated retirement age, the applicable dollar amount shall be twice the dollar amount in effect under subparagraph (B). .(b)Effective dateThe amendments made by this section shall apply to contributions in taxable years beginning after December 31, 2020.3.Cost of living adjustment for defined contribution plan limit of a qualified employer retirement plan(a)In generalSection 415(d) of the Internal Revenue Code of 1986 is amended—(1)by amending paragraph (1)(C) to read as follows: (C)the following amount, as applicable:(i)the $40,000 amount in subsection (c)(1)(A) with respect to adjustments for calendar years ending before January 1, 2022, or(ii)$30,000 with respect to adjustments for calendar years beginning on and after January 1, 2022,for increases in the cost-of-living in accordance with regulations prescribed by the Secretary., (2)by amending paragraph (3)(D) to read as follows:(D)Amount under paragraph (1)(C)With respect to adjustments for calendar years ending before January 1, 2022, the base period taken into account for purposes of paragraph (1)(C) is the calendar quarter beginning July 1, 2001. With respect to adjustments for calendar years beginning on and after January 1, 2022, the base period taken into account for purposes of paragraph (1)(C) is the calendar quarter beginning July 1, 1987., and (3)in paragraph (4)(B), by striking the header and inserting Amount under paragraph (1)(C).(b)Effective dateThe amendments made by this section shall apply to contributions in taxable years beginning after December 31, 2021.